UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) ☑ Annual Report under Section13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December31, 2012 ☐ Transition Report under Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number 0-439 American Locker Group Incorporated (Exact Name of registrant as specified in its charter) Delaware 16-0338330 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 2701 Regent Blvd., Suite 200 DFW Airport, Texas (Address of principal executive offices) (Zip Code) (817) 329-1600 (Registrant’s telephone number, including area code) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, Par Value $1.00 Per Share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes
